Citation Nr: 0844142	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-20 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than June 4, 2004 
for the grant of service connection for left knee 
osteochondritis dissecans. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
left knee osteochondritis dissecans, effective June 4, 2004. 
The veteran disagreed with the effective date of the award 
and the current appeal ensued. 

The veteran testified at a videoconference hearing in 
November 2008, before the undersigned Veterans Law Judge 
(VLJ). A transcript of the hearing is of record and 
associated with the claims folder. 


FINDINGS OF FACT


1. The veteran's original application for service-connected 
compensation was in September 1972. 

2. By rating decision of November 1972, service connection 
for left knee osteochondritis dissecans, was denied. No 
appeal was received within one year of the notification of 
the denial of service connection.

3. In December 2002, the veteran attempted to reopen the 
claim for service connection for left knee osteochondritis 
dissecans. 

4. By rating decision of March 2003, the veteran's attempt to 
reopen the claim for service connection for left knee 
osteochondritis dissecans was denied. Notice of the denial 
was received by letter of the same month. 

5. A notice of disagreement (NOD) was received by the RO in 
September 2003, a statement of the case (SOC) was issued in 
March 2004, and a substantive appeal (VA Form 9) was received 
by VA in June 2004. 

6. In June 2004, the veteran was informed by letter from VA 
that his VA Form -9 was untimely and was accepted as an 
attempt to reopen the claim. 

7. By rating decision of June 2007, service connection for 
left knee osteochondritis dissecans, was granted, effective 
June 4, 2004, the date of the reopened claim. 


CONCLUSION OF LAW

An effective date earlier than June 4, 2004 for the grant of 
service connection for left knee osteochondritis dissecans, 
is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(r) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in July 2004, prior to the November 2004 
adjudication. In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that VA must also provide 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. The veteran received such notification 
in July 2007. 

A videoconference was held wherein the veteran testified 
before the undersigned in November 2008. The Board finds that 
the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claim.


Earlier Effective Date

The veteran maintains that an effective date earlier than 
June 4, 2004, is warranted for the grant of service 
connection for left knee osteochondritis dissecans. The 
veteran alleges that service connection for osteochondritis 
dissecans should be granted effective November 2002, as he 
states that he had VA medical records and a private medical 
record from that date revealing his disability. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of a 
reopened claim is the date of receipt of the claim or date 
entitlement arose, whichever is later, as provided in 
38 C.F.R. § 20.1304(b)(1) of this chapter. 

The veteran initially filed his claim for service connection 
for a left knee condition in September 1972. By rating 
decision of November 1972, osteochondritis dissecans, left 
knee was denied. He was notified of the denial in a letter 
from the RO dated that same month. He was informed that a 
complete review of his service records showed that he was 
hospitalized in August 1969 with a diagnosis of 
osteochondritis dissecans of the left knee. No treatment was 
instituted during hospitalization and none was indicated. It 
was determined that in view of the fact that he sustained a 
football injury prior to service and no aggravation was shown 
during service, service connection for a left knee condition 
was not established. He was provided his procedural and 
appellate rights. No appeal was received by VA with regard to 
the decision.

In December 2002, the veteran filed an application to reopen 
the claim for service connection for a left knee condition. 
VA treatment reports and a VA examination of January 2003 
were reviewed in connection with the claim. By rating 
decision of March 2002, the claim for service connection for 
osteochondritis dissecans of the left knee was denied because 
the evidence submitted in support of the claim was not new 
and material. He was provided notice of his procedural and 
appellate rights in a letter dated March 2003. A NOD was 
received from the veteran in September 2003. VA issued a SOC 
in March 2004. He was informed that to file an appeal of this 
claim, he had 60 days from the date of the SOC or the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action that was appealed. The 
letter also stated that if no response was received within 
this period, VA would close his case. The letter also 
indicated that if he needed additional time to file his 
appeal, he should request more time before the time limit for 
filing the appeal expired. A VA Form 9 was received by VA 
from the veteran in June 2004. That same month, VA notified 
him that his VA Form 9 was not timely filed. He was informed 
that he had 60 days from the date of the SOC dated March 17, 
2004, to file an appeal. The Form 9 was received after that 
date. However, it was indicated, that his Form 9 would be 
accepted as an attempt to reopen his claim. 

By Board decision of May 2007, service connection for left 
knee osteochondritis dissecans was granted. By rating 
decision of June 2007, the grant of service connection for 
left knee dissecans was effectuated, and a 10 percent 
evaluation was granted, effective June 4, 2004, the date of 
the reopened claim. 

The veteran testified at a videoconference hearing before the 
undersigned VLJ in November 2008. He testified that he 
presented medical evidence from VA and a private physician in 
the fall of 2002 that showed that he warranted service 
connection for his left knee condition as of that date. 

There is no basis for the assignment of an effective date for 
service connection for left knee osteochondritis dissecans 
earlier than the date assigned. In this case, the law, and 
not any medical evidence submitted by the veteran is 
dispositive, and the claim is denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that when a rating decision is final, only a request for a 
revision premised on clear and unmistakable error (CUE) could 
result in the assignment of earlier effective dates. A 
freestanding claim for earlier effective dates, once the 
appeal becomes final, attempts to vitiate the rule of 
finality. As to the application to reopen the claim for 
service connection for left knee osteochondritis dissecans, 
the veteran had one year from notification of the March 2003 
denial to reopen the claim of service connection to initiate 
an appeal by filing a NOD with the decision, and after a SOC, 
a substantive appeal. Since the SOC was not issued until 
March 2004, he was given 60 days from the date of SOC to 
submit the Form 9. He was informed that if additional time 
was needed, he must notify VA prior to the expiration of the 
60 day period. The NOD was filed, but the decision became 
final when an appeal (VA Form 9) was not perfected within the 
allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a). The effective date of the 
grant for service connection for left knee osteochondritis 
dissecans was not appealed within the appellate period, thus 
making the claim final. An attempt to overcome finality in 
raising a freestanding claim must fail. 

The earliest date that service connection can be granted for 
left knee osteochondritis dissecans is June 4, 2004, the date 
of the untimely VA Form 9, that the RO subsequently accepted 
as an attempt to reopen the claim. This is the date of 
receipt of the claim. Therefore, an effective date earlier 
than June 4, 2004, for the grant of service connection for 
left knee osteochondritis dissecans is not warranted. 

	(CONTINUED ON NEXT PAGE)







ORDER

An effective date earlier than June 4, 2004, for the grant of 
service connection for left knee osteochondritis dissecans is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


